Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered January 2, 1992, convicting him of attempted murder in the second degree, robbery in the first degree (two counts), and assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the law, and a new trial is ordered for the reasons stated in our decision and order in the case of People v Aikens (208 AD2d 938 [decided herewith]). The facts have been considered and determined to have been established.
We find no merit to the defendant’s contention that his guilt was not proven beyond a reasonable doubt. We reach no other issue. Santucci, J. P., Joy, Krausman and Goldstein, JJ., concur.